Citation Nr: 1242026	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-43 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a coordination disturbance and weakness disorder of the bilateral hands, claimed as a nerve and numbness disorder of the hands, to include as due to Agent Orange or herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.O.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1962 and from January 1964 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The credible and probative lay and medical evidence of record reflects that the Veteran's currently diagnosed coordination disturbance and weakness disorder of the bilateral hands, claimed as a nerve and numbness disorder of the hands, did not originate in service or for many years thereafter and is not related to any incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a coordination disturbance and weakness disorder of the bilateral hands, claimed as a nerve and numbness disorder of the hands, to include as due to Agent Orange or herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the September 2008 rating decision, he was provided notice of the VCAA in January 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in January 2008, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a statement of the case in October 2009 with subsequent readjudication in March 2010, May 2010, September 2010 and January 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, adequate VA examinations, an independent medical opinion and statements and testimony from the Veteran and his representative. 

The Board notes that the June 2008, August 2009, September 2009, January 2010, and June 2010 examination reports, a March 2011 VA addendum, and the August 2012 Independent Medical Opinion report reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the medical examinations and opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary artery spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board further acknowledges that in the final rule amending 38 C.F.R. § 3.309(e) to include Parkinson's disease, the Secretary noted that in the National Academy of Sciences (NAS) Institute of Medicine committee report, Veterans and Agent Orange: Update 2008 (Update 2008) Parkinson's disease "must be distinguished from a variety of parkinsonian syndromes, including drug-induced parkinsonism and neurodegenerative diseases, such as multiple systems atrophy, which have parkinsonian features combined with other abnormalities...".  See 75 Fed. Reg. 53202 -01 (Aug. 31, 2010).  The Secretary of VA was not able to revise the definition of Parkinson's disease to include Parkinsonism within the presumptive category, and found that the medical evidence, as described in Update 2008 simply did not support the expansion of the definition to include Parkinsonism and/or Parkinsonian syndromes and/or similar conditions at this time.  Id.  The Secretary concluded that expansion of VA definition beyond Parkinson's disease was not warranted.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2012).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and in testimony presented throughout the duration of the appeal, the Veteran has maintained that he had served in the Republic of Vietnam during the Vietnam Era and as such, should be awarded service connection for corticobasal degeneration, a form of Parkinson's syndrome.  Lay statements from the Veteran's friends, wife and daughter and testimony from the Veteran's son in-law reflect their observations of his current disability and its effect on his daily life. 

The Board notes that the Veteran's active duty service included service from January 1964 to July 1965.  His service personnel records also demonstrate that he served in the Republic of Vietnam from December 1964 to January 1965.  Therefore, as the record demonstrates that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he will be presumed to have been exposed to an herbicide agent during that service.  

Private and VA medical records from November 2007 to March 2010 reflect that the Veteran was initially diagnosed with a coordination disturbance of the left hand in a December 2007 private treatment report.  Subsequent private and VA medical records reflect that the Veteran was variously treated for and diagnosed with left hand clumsiness, weakness and inability to button shirt, coordination disturbances primarily in the left hand, thoracic meningioma, nerve conduction study (NCS) abnormalities of prolonged left ulnar and right median sensory nerves with demyelination of sensory nerves, mild generalized atrophy, incoordination with poor feeling in the hands that was progressively getting worse, corticobasilar degeneration, Parkinson's syndrome, meningioma of the thoracic spine and multilevel spondylosis of the cervical spine associated with bilateral hand weakness and disturbance in both hands, Parkinson's disease, a Parkinson-type syndrome and a Parkinson's plus syndrome.  

In a February 2008 private prescription pad notation, the Veteran's private physician found that he had an intravertebral tumor on the thoracic spine, which was likely a meningioma, and which could be the result of prior chemical exposure.  

A June 2008 VA examination reflects that the Veteran was diagnosed with a coordination disturbance and weakness affecting his hands, with left hand worse than right hand, possibly related to a meningioma which was currently not on the list of diseases caused by Agent Orange exposure.  Problems associated with this diagnosis were noted by the VA examiner to include peripheral neuropathy due to Agent Orange exposure. 

An August 2009 VA examination reflects that the Veteran was diagnosed with a meningioma of the thoracic epidural space and multilevel spondylosis of the cervical spine, status post spinal fusion at C3-4.  Problems associated with this diagnosis were noted by the VA examiner to include bilateral hand weakness and disturbance in both hands.  In a September 2009 VA examination addendum, the examiner found that she could not resolve whether bilateral weakness and disturbance in both hands was related to Agent Orange exposure without resorting to mere speculation.  

In an unsigned and undated opinion, associated with the Veteran's private medical records dating from September 2009, the Veteran's disability was characterized as a coordination disturbance and in the professional opinion of the writer, the coordination disturbance was, in fact, acute or subacute peripheral neuropathy and that in their professional opinion, this condition was more likely than not the result of the Veteran's service in the Republic of Vietnam and exposure to herbicides during that service.  No explanation was provided.  

In a September 2009 letter, a private physician, Dr. T.W.V., reported that the Veteran had thoracic meningioma without significant compression of his spinal cord, significant progressive neurologic deficits with ataxia and tremor in his upper extremities, fine motor control problems in the upper extremities, and he was developing a new tremor in his voice.  Dr. T.W.V. found that the Veteran likely had a slowly progressive neurodegenerative condition, possibly cerebellar ataxia.  He stated that, in his medical opinion, this may possibly be related to his prior exposures to toxins, herbicides, and pesticides during his years of service, especially during his time spent in the jungles during the Vietnam Era.  

In a December 2009 letter, a private physician, Dr. J.T.S., a neurology specialist and professor at the University of Kentucky Department of Neurology, examined the Veteran and reported that he did not think the Veteran had idiopathic Parkinson's disease, however, he thought the Veteran may have a Parkinson syndrome.  He diagnosed the Veteran with corticobasilar degeneration.  

During January 2010 and June 2010 VA examinations of the brain and spinal cord, the Veteran was diagnosed with a corticobasilar degeneration.  The June 2010 examiner also noted that the problem associated with this diagnosis included Parkinson's disease.  

In an October 2010 letter, Dr. J.T.S. stated that the Veteran had symptoms and signs strongly suggestive of cortical basilar degeneration, which was a Parkinson's plus syndrome with many features similar to idiopathic Parkinson's disease.  He reported that there was a published consensus criteria to help clinically distinguish it from idiopathic Parkinson's disease, but both were ultimately diagnosed with pathological criteria.  Dr. J.T.S. also noted that it should be carefully distinguished whether VA had linked Agent Orange exposure to "Parkinson's Disease" which was somewhat generic and included, but was not exclusive to, idiopathic Parkinson's disease.  He also found that cortical basilar degeneration was included in the family of Parkinson syndromes, and as such, could be considered a form of "Parkinson's Disease" even though it was not idiopathic Parkinson's disease by autopsy criteria.  

A March 2011 VA opinion was provided to clarify the Veteran's diagnosis.  The examiner concluded that the Veteran's diagnosis was corticobasilar degeneration and noted that this was not the same as the diagnosis of Parkinson's disease.  

In a May 2011 private treatment report, a private physician, Dr. R.S.T., reported that the Veteran was seen for a follow up examination, having tremor, jerking and depression.  He found that the Veteran had corticobasal ganglionic degeneration.  Dr. R.S.T. also noted that he discussed with the Veteran whether Agent Orange could possibly be related to his illness.  He stated that the disease was so rare, that it would be hard to accumulate good statistics but given the overall general acknowledgement that Agent Orange was a neurotoxin and could definitely cause Parkinson's disease, there would seem a reasonable chance that the Agent Orange was a factor in this illness and the Veteran should be given the benefit of the doubt.  Dr. R.S.T. also noted that there was, of course, no way to prove it one way or another.  

In a June 2011 private prescription pad notation, a private physician, Dr. J.M.F., reported that the Veteran had corticobasilar degeneration which was a form of Parkinson's. 

In a July 2011 video conference hearing before the Board, the Veteran testified that the tremors of his hands began about three to four years earlier, which he later clarified to five to six years earlier and that his neuropathy, numbness and tingling began three to four years ago.   He stated that he was not currently able to perform normal functions with his hands, not even to dress himself.  The Veteran testified that he received treatment for this condition, called "Parkinson's treatment."  He reported that he did not have any problems with numbness or tingling within a year or a couple of years of his return from service in Vietnam.  The Veteran also testified that he was currently on medication for the nerve issues in his hands and was being treated by a private physician for such.  The Veteran's son-in-law, J.O. testified that he first noticed the Veteran had problems with his hands about five to six years earlier when he had cut himself with a saw and did not feel the pain.  

An August 2011 Independent Medical Opinion, a specialist in the Neurology Department of the UMass Memorial Medical Group, Dr. M.F., reviewed the Veteran's claims file, including his relevant medical history and medical treatment records.  He found that, based on the information provided, and especially the expertise of the Veteran's private physician, Dr. J.T.S., it was apparent that the Veteran most likely had a diagnosis of corticobasilar degeneration, a rare neurodegenerative condition of unknown cause.  He reported that this condition was clearly distinct from Parkinson's disease, although it may be associated with some clinical manifestations also seen in patients with idiopathic Parkinson's disease.  This condition was found to have fallen within the broad range of disorders called "Parkinson's Plus," however, as Dr. M.F. noted, it was clearly not traditional Parkinson's disease and the Veteran did not have many features that would be consistent with Parkinson's disease, such as resting tremor, cogwheel rigidity, decreased facial expression and gait disorder, typical of Parkinson's.  Dr. M.F. noted that the different opinions about the Veteran's condition predated the diagnosis made by Dr. J.T.S. and reflected the difficulty in making a diagnosis of a rare condition such as corticobasilar degeneration and that, since the diagnosis by Dr. J.T.S., there appeared to be uniform acceptance of it by the other physicians involved in the Veteran's care.  He also noted that the Veteran may have been exposed to Agent Orange in Vietnam and it had been acknowledged that Agent Orange had been linked to Parkinson's disease and service connected disability was therefore established for Parkinson's disease by the VA.  Dr. M.F. reported however, that the Veteran did not have Parkinson's disease, but an entirely different and very rare neurodegenerative condition, corticobasilar degeneration and no link had been established between Agent Orange and this rare disorder.  He found that the Veteran did not have any of the other medical conditions that had been recognized to be related to Agent Orange.  Therefore, Dr. M.F. concluded that the Veteran had corticobasilar degeneration and there was no established relationship with Agent Orange exposure, so this diagnosis was not service connected.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering the multiple opinions of record, the Board notes that the August 2012 Independent Medical Examiner's opinion was predicated upon a review of the claims file including, the lay statements and testimony, the service records, and private and VA medical records including the prior VA examinations and private medical opinions furnished by the Veteran's private treating physicians.  The Independent Medical Examiner also provided an extensive rationale to support his findings, including noting the conclusions made by the Veteran's private physician, Dr. J.T.S.  In addition, the earlier private physicians who related the Veteran's current disability to his military service and specifically to his exposure to Agent Orange or herbicides in service did not provide an adequate rationale or explanation for their conclusions, or were equivocal, and these opinions are therefore, inadequate.  The Board finds this conclusion is consistent with the evidence of record and affords this opinion greater weight than the opinions provided by the earlier private physicians.  It is also clear from both opinions that the August 2012 Independent Medical Examiner's opinion review of the claims file and discussion of evidence in relation to his ultimate opinion was extensive and thorough and relied on the diagnosis and conclusions provided by the one of the Veteran's private physicians, Dr. J.T.S.  Finally, the objective medical evidence of record supports the August 2012 Independent Medical Examiner's opinion that the Veteran does not have Parkinson's disease but corticobasilar degeneration.  Therefore, the Board affords no probative weight to the earlier private physicians' opinions and affords greatest probative weight to the August 2012 Independent Medical Examiner's opinion.

After a review of the record, the Board concludes that entitlement to service connection a coordination disturbance and weakness disorder of the bilateral hands, claimed as a nerve and numbness disorder of the hands, to include as due to Agent Orange or herbicide exposure, is not warranted.  In this regard, the Board finds that, while the Veteran is currently diagnosed with corticobasilar degeneration of the bilateral hands, the credible and probative lay and medical evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed corticobasilar degeneration of the bilateral hands and his active service, to include exposure to Agent Orange or herbicides.  

Initially the Board notes that, as discussed above, the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, and he is presumed to have been exposed to an herbicide agent during that service.  In addition, the Board finds that the Veteran has been most recently diagnosed with corticobasilar degeneration, which has been confirmed in other diagnoses by different physicians and most recently in the August 2012 Independent Medical Examiner's opinion, which has been found to be adequate and afforded greater probative weight than prior physicians diagnoses and conclusions.  As such, the Board finds that the Veteran does not have a disease which presumptive service connection can be established as a result of herbicide exposure.  Thus the presumptive regulations for diseases associated with herbicide exposure do not apply in this case.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The claim will therefore be analyzed on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board notes that the service treatment reports are absent of any findings related to a coordination disturbance in the hands or corticobasilar degeneration during active service.  

The Board acknowledges the lay statements and testimony by the Veteran that his current disability of the hands is a form of Parkinson's disease and is due to his exposure to herbicides during his active service, however, he is not competent to specify the diagnosis or etiology of his current corticobasilar degeneration as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  The Board also notes that, based upon the Veteran's own statements and testimony in the record, he has not claimed that he has had a continuity of numbness or tingling symptoms in his hand since his active service.  See July 2011 Board video conference hearing transcript.  However, Veteran's testimony of when symptoms began, approximately five to six years earlier, is competent evidence of when his observed symptoms began.  See id.  

The post-service medical evidence of record demonstrates that there is no evidence of treatment or complaints of numbness or tingling in the hands in the medical record until December 2007, wherein the Veteran was diagnosed with a coordination disturbance of the left hand, and the Veteran himself testified in the July 2011 Board videoconference hearing that symptoms initially manifested only five to six years earlier, approximately 40 to 42 years after his separation from active service.  In addition, the Board observes that the Veteran has been most recently diagnosed with corticobasilar degeneration.  

Finally, there is no competent, credible and probative evidence of record indicating a nexus between the Veteran's currently diagnosed corticobasilar degeneration and his active service, to include exposure to Agent Orange or herbicides.  The Veteran's statements do not allege any continuity of symptoms of numbness or tingling in the hands and the medical evidence of record does not indicate that the Veteran's current diagnosed corticobasilar degeneration was related to his active service or to exposure to Agent Orange or herbicides.  In this regard, the Board observes that the August 2012 Independent Medical Examiner found that that the Veteran did not have Parkinson's disease, but an entirely different and very rare neurodegenerative condition, corticobasilar degeneration and no link had been established between Agent Orange and this rare disorder and found that the Veteran did not have any of the other medical condition that had been recognized to be related to Agent Orange.  As noted above, this opinion has been found to be adequate and was afforded greater probative weight over the other opinions of record.  

Accordingly, the evidence does not demonstrate any nexus between the Veteran's coordination disturbance and weakness disorder of the bilateral hands, claimed as a nerve and numbness disorder of the hands, diagnosed as corticobasilar degeneration, and his active service, to include exposure to Agent Orange or herbicides.  Therefore, service connection for a coordination disturbance and weakness disorder of the bilateral hands, claimed as a nerve and numbness disorder of the hands, to include as due to Agent Orange or herbicide exposure, is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a coordination disturbance and weakness disorder of the bilateral hands, claimed as a nerve and numbness disorder of the hands, to include as due to Agent Orange or herbicide exposure is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


